Title: Nicolas G. Dufief to Thomas Jefferson, 9 August 1811
From: Dufief, Nicholas Gouin
To: Jefferson, Thomas


          
                     Monsieur, 
                      
                        A Philadelphie ce  
                        9 Août, 1811
           
		  
		  
		  
		  Je m’empresse d’accuser réception de votre lettre du 4 courant & de vous remercier de l’opinion favorable que vous avez eue la bonté de manifester au Sujet du nouveau dictionnaire dont un exemplaire vous fut envoyé par L’Auteur, qui vous priait de l’agréer comme une bien faible marque de la vive reconnaissance & du profond respect qu’il conservera toujours pour vous.
          
		  
		  
		  
		   
		  Je ne puis, en ce moment, trouver ici que 2 volumes des œuvres de la Croix, savoir L’Algèbre & la Trigonométrie à laquelle on a joint les sections coniques & l’Application de l’Algèbre à la Géométrie. Comme je compte vous procurer bientôt le cours complet,
				je ne retiendrai point pour vous ces deux ouvrages détachés.
          
		  Les Frères Roche dont vous parlez ont quitté Philadelphie, depuis à-peu-près deux ans, pour aller s’établir à la Nlle Orléans—Je me propose, Sous peu de jours, de remplir leur place, en ouvrant un magazin de livres Français&
                     , Anglais, Espagnols, &ca & de Stationery. Je me flatte par mes correspondances dans les Etats-Unis & en Europe de pouvoir réunir tous les ouvrages curieux & récherchés dans tous les genres, & J’ose Espérer, Monsieur, que vous continuerez à m’honorer de vos ordres & que vous voudrez bien
				me recommander à ceux de vos amis à qui Je pourrais être utile pour les objets du ressort de la librairie
          Je Suis avec la plus haute considération, votre très-respectueux Serviteur
                     N. G. Dufief
         
          Editors’ Translation
          
            
                     Sir, 
                      
                        Philadelphia 
                        9 August, 1811
             
		  
		  
		  
		  I hasten to acknowledge the receipt of your letter of the 4th of this month and to thank you for the favorable opinion that you had the kindness to express regarding the new dictionary, a copy of which was sent to you by the author, who asked you to accept it as a small token of the deep gratitude and profound respect that he will always have for you.
            
		  
		  
		  
		   
		  I can only find two volumes of Lacroix’s works here at present, namely algebra and trigonometry, the latter of which includes conic sections and the 
                     
                     
                     
                     
                     application of algebra to geometry. As I intend to procure the complete Cours de Mathematiques for you shortly, I will not retain these two works for you.
            
		  The Roche brothers, whom you mentioned, left Philadelphia nearly two years ago and went to New Orleans to set up business. In a few days I plan to take their place by opening a store selling French, English, and Spanish titles, etc., and stationery. I am confident that through my contacts in the United States and Europe, I will be able to assemble all the rare and sought-after books in every genre. I dare to hope, Sir, that you will continue to honor me with your orders and that you will be willing to
			 recommend me to those of your friends to whom I could be of use regarding the objects commonly found in a bookstore.
            I am with the highest consideration, your very respectful servant
                     N. G. Dufief
          
        